

115 HR 1279 IH: Helping Veterans Exposed to Burn Pits Act
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1279IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Ms. Esty (for herself, Mr. King of New York, Ms. McCollum, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish
			 within the Department of Veterans Affairs a center of excellence in the
			 prevention, diagnosis, mitigation, treatment, and rehabilitation of health
			 conditions relating to exposure to burn pits.
	
 1.Short titleThis Act may be cited as the Helping Veterans Exposed to Burn Pits Act. 2.Establishment of center of excellence in prevention, diagnosis, mitigation, treatment, and rehabilitation of health conditions relating to exposure to burn pits and other environmental exposures (a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7330C.Center of excellence in prevention, diagnosis, mitigation, treatment, and rehabilitation of health
			 conditions relating to exposure to burn pits and other environmental
			 exposures
						(a)Establishment
 (1)The Secretary shall establish within the Department a center of excellence in the prevention, diagnosis, mitigation, treatment, and rehabilitation of health conditions relating to exposure to burn pits and other environmental exposures to carry out the responsibilities specified in subsection (d).
 (2)The Secretary shall establish the center of excellence under paragraph (1) through the use of— (A)the directives and policies of the Department in effect as of the date of the enactment of the Helping Veterans Exposed to Burn Pits Act;
 (B)the recommendations of the Comptroller General of the United States and Inspector General of the Department in effect as of such date; and
 (C)guidance issued by the Secretary of Defense under section 313 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 1074 note).
 (b)Selection of siteIn selecting the site for the center of excellence established under subsection (a), the Secretary shall consider entities that—
 (1)are equipped with the specialized equipment needed to study, diagnose, and treat health conditions relating to exposure to burn pits and other environmental exposures;
 (2)have a track record of publishing information relating to post-deployment health exposures among veterans who served in the Armed Forces in support of Operation Iraqi Freedom and Operation Enduring Freedom;
 (3)have access to animal models and in vitro models of dust immunology and lung injury consistent with the injuries of members of the Armed Forces who served in support of Operation Iraqi Freedom and Operation Enduring Freedom; and
 (4)have expertise in allergy, immunology, and pulmonary diseases. (c)CollaborationThe Secretary shall ensure that the center of excellence collaborates, to the maximum extent practicable, with the Secretary of Defense, institutions of higher education, and other appropriate public and private entities (including international entities) to carry out the responsibilities specified in subsection (d).
 (d)ResponsibilitiesThe center of excellence shall have the following responsibilities: (1)To provide for the development, testing, and dissemination within the Department of best practices for the treatment of health conditions relating to exposure to burn pits and other environmental exposures.
 (2)To provide guidance for the health systems of the Department and the Department of Defense in determining the personnel required to provide quality health care for members of the Armed Forces and veterans with health conditions relating to exposure to burn pits and other environmental exposures.
 (3)To establish, implement, and oversee a comprehensive program to train health professionals of the Department and the Department of Defense in the treatment of health conditions relating to exposure to burn pits and other environmental exposures.
 (4)To facilitate advancements in the study of the short-term and long-term effects of exposure to burn pits and other environmental exposures.
 (5)To disseminate within medical facilities of the Department best practices for training health professionals with respect to health conditions relating to exposure to burn pits and other environmental exposures.
 (6)To conduct basic science and translational research on health conditions relating to exposure to burn pits and other environmental exposures for the purposes of understanding the etiology of such conditions and developing preventive interventions and new treatments.
 (7)To provide medical treatment to veterans diagnosed with medical conditions specific to exposure to burn pits and other environmental exposures.
 (e)Use of burn pits registry dataIn carrying out its responsibilities under subsection (d), the center of excellence shall have access to and make use of the data accumulated by the burn pits registry established under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
 (f)DefinitionsIn this section: (1)The term burn pit means an area of land located in Afghanistan or Iraq that—
 (A)is designated by the Secretary of Defense to be used for disposing solid waste by burning in the outdoor air; and
 (B)does not contain a commercially manufactured incinerator or other equipment specifically designed and manufactured for the burning of solid waste.
 (2)The term other environmental exposures means exposure to environmental hazards, including burn pits, dust or sand, hazardous materials, and waste at any site in Afghanistan or Iraq that emits smoke containing pollutants present in the environment or smoke from fires or explosions.
							(g)Funding
 (1)There is authorized to be appropriated to carry out this section $4,100,000 for each of the first five fiscal years beginning after the date of the enactment of the Helping Veterans Exposed to Burn Pits Act.
 (2)The Secretary may award additional amounts on a competitive basis to the center of excellence from the medical and prosthetics research account of the Department for the purpose of conducting research under this section relating to clinical and scientific investigation..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7330B the following new item:
				
					
						7330C. Center of excellence in prevention, diagnosis, mitigation, treatment, and rehabilitation of
			 health conditions relating to exposure to burn pits and other
			 environmental exposures..
			